In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
KIMBERLY BOWMAN,                    *
                                    *      No. 13-807V
                 Petitioner,        *      Special Master Christian J. Moran
                                    *
v.                                  *      Filed: June 17, 2014
                                    *
SECRETARY OF HEALTH                 *      Stipulation; influenza (“flu”)
AND HUMAN SERVICES,                 *      vaccine; shoulder injury related to
                                    *      vaccine administration (“SIRVA”).
                 Respondent.        *
*********** ********* *
Andrew D.Downing, Hennelly & Steadman, P.C., Phoenix, AZ, for Petitioner;
Gordon E. Shemin, United States Dep’t of Justice, Washington, DC, for
Respondent.

             UNPUBLISHED RULING FINDING ENTITLEMENT1

       On October 17, 2013, Kimberly Bowman sought compensation for
tendonitis in her left shoulder, resulting from the administration of the influenza
(“flu”) vaccination on October 20, 2010. Ms. Bowman seeks compensation
pursuant to the National Vaccine Injury Compensation Program, 42 U.S.C. §
300aa-10 et seq. (2006).
       In the Rule 4 (c) report, respondent stated that Ms. Bowman’s claim is
compensable under the Act. Respondent stated that the Division of Vaccine Injury
Compensation, Department of Health and Human Services, has reviewed the facts
of this case and have concluded that “petitioner’s alleged injury is consistent with a
shoulder injury related to vaccine administration (“SIRVA”) and that it was caused
in fact by the flu vaccine she received on October 20, 2010.” Resp’t’s Rep., filed
June 17, 2014, at 3. Respondent further states that “based on the record as it now
       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
stands, petitioner has satisfied all legal prerequisites for compensation under the
Act.” Id. at 4.

      Special masters may determine whether a petitioner is entitled to
compensation based upon the record. A hearing is not required. 42 U.S.C. §
300aa-13; Vaccine Rule 8(d). Based upon a review of the record as a whole, the
undersigned finds that petitioner has established that she is entitled to
compensation for her injuries.
      Accordingly, Ms. Bowman is entitled to compensation. A status
conference REMAINS set for Wednesday, July 9, 2014 at 2:30 P.M. Eastern
Time to discuss the process for quantifying the amount of damages to which Ms.
Bowman is entitled.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master